internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-117855-00 date date x a d1 d2 year year dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a the president chief_executive_officer and sole shareholder of x represents that x was intended to be an s_corporation from its inception however due to confusion between x and its accountant no form_2553 election by a small_business_corporation was filed for x effective for year believing that it had forfeited its opportunity to elect to be treated as an s_corporation x filed federal_income_tax returns as a c_corporation for year and all subsequent years on d2 of year the directors of x resolved to elect subchapter_s status for x however due to mistaken advice by x’s accountant no form_2553 was filed effective for x effective for year when x retained a new accountant the new accountant advised x that it was eligible to elect to be treated as an s_corporation for year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 this ruling is conditioned on x and its shareholder filing within days following the date of this letter amended federal_income_tax returns consistent with the treatment of x as an s_corporation effective for the year taxable_year except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
